EXHIBIT 99.1 Press release dated December 11, 2007 GEOGLOBAL RESOURCES TO HOST CONFERENCE CALL FOR COMPANY UPDATE Toronto, ON –December 11, 2007: GeoGlobal Resources Inc. (AMEX: GGR) today announced that it will host a conference call on Thursday, December 13, 2007 at 1:30 p.m. ET to provide an update on exploration and corporate activities. Mr. Jean Paul Roy, President and Chief Executive Officer will host the call. All interested parties can join the call by dialing 416-644-3419or 1-800-594-3790. Please dial-in 15 minutes prior to the call to secure a line.The conference call will be archived for replay until Thursday, December 20, 2007 at midnight.To access the archived conference call, please dial 416-640-1917 or 1-877-289-8525 and enter the reservation code 21256634#. A live audio webcast of the conference call will be available at www.equicomgroup.com/ggr. Please connect at least 15 minutes prior to the conference call to ensure adequate time for any software download that may be required to join the webcast.An archived replay of the webcast will be available for 360 days.The archived webcast will also be available on the company’s website at www.geoglobal.com. About GeoGlobal GeoGlobal Resources Inc., headquartered in Calgary, Alberta, Canada, is a US publicly traded oil and gas company, which through its subsidiaries, is engaged primarily in the pursuit of petroleum and natural gas through exploration and development in India. Since inception, the Company’s efforts have been devoted to the pursuit of Production Sharing Contracts with the Government of India. Currently, the Company is focused on the development of high potential exploration targets in the Krishna Godavari, the Cambay, the Deccan Syneclise and Rajasthan basin areas. Forward Looking Statements Some statements in this press release may contain forward looking information. These statements may address future events and conditions and, as such, could involve inherent risks and uncertainties. Our actual results of oil and gas exploration and development activities could be significantly different from any results anticipated. Our exploration and development activities involve highly speculative exploration opportunities that involve material risks.
